Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In response Applicant RCE filed on June 11, 2021, the Examiner acknowledges the following: 
Claims 1 – 20 were amended.
New claims 21 – 26 were added by Applicant.
Currently claims 1 – 26 are pending and they are being considered for examination.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 06/11/2021 has been entered.
 
Claim Interpretation - 35 USC § 112f
4.	Claims 1, 11, 12 as for “a vibration detecting apparatus” and claims 17, 19 and 20 as for “an image pickup apparatus” are not being interpreted under 35 U.S.C. 112f since as disclosed in the specification: 1) a vibration detecting apparatus refers to the vibrations detecting apparatus as seen in Fig 1, element 15 (See [0033]) and which is detailed in Fig 2 (See [0037; 0038; 0039; 0040]) and wherein it includes three gyro sensors for detecting shake and each of them detects shake of the image sensor in one of the detection axes (X, Y and Z) for ROLL, PITCH and YAW motions and wherein the vibration detecting apparatus further includes a first holding member that abuts a first damping member and a second holding member that abuts a second damping member and that compose a physical structure of the vibration detecting apparatus and 2) an image pickup apparatus refers to a camera apparatus shown in Fig 1, element 11 that includes an interchangeable lens barrel 11b and a camera body 11a that includes image sensor 14, shutter 20, image sensor driving unit 18, vibration detecting apparatus 15 used for image stabilization, a computational unit 16 and a CPU 12 for controlling the camera operation, which the camera to capture images and for correcting blur effects, as disclosed in paragraphs [0027 – 0035], of the printed publication of the instant application, US 2020/0314341 A1 published on 10-01/2020.

Allowable Subject Matter
5.	Claims 1 – 26 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record teaches: 
	An imaging device (Kikuchi – US 10,171,737 B2) comprising: a shake detection holder that holds a gyro sensor;  a first sheet metal and a second sheet metal that sandwich the shake detection holder in two facing directions;  a first cushion member that abuts on the first sheet metal and faces the shake detection holder via the first sheet metal;  and a second cushion member that abuts on the second sheet metal and faces the shake detection holder via the second sheet metal, wherein the first sheet metal does not abut on the second cushion member, and the second sheet metal does not abut on the first cushion member. Furthermore, the prior art of record teaches a driving apparatus (Kawai – US 8,908,086 B2), comprising: a first member; transducers supported by the first member, a contact portion being adhered to each of the transducers; a second member pressed against the contact portion to be supported thereby; a slide body adhered to the second member;  and a first driving mechanism driven by a motor for moving the second member relative to the first member in a direction along a support plane formed by the contact portion; wherein the transducers constitute a second driving mechanism for displacing, relative to the first member, the contact portion in a pressing direction perpendicular to the support plane formed by the contact portion, and wherein the second driving mechanism vibrates the contact portion in the pressing direction so as to reduce a frictional force between the contact portion and the slide body, and the first 
Even though the prior art teaches some features of the current invention such as an imaging device with a shake detection holder that holds a gyro sensor and a first cushion member and abutting some surface and a second cushion member abutted to some surface (See Kikuchi) or a driving mechanism adhered to a damping member (See Kawai) or an optical unit with shake correcting function comprising: a movable module in which at least a lens is supported on a support body (See Tsuruta); the prior art fails to teach or to fairly suggest a vibration or shake detection apparatus comprising a first 
A shake detecting apparatus comprising: a shake detecting sensor configured to detect shake; a sensor holder configured to hold the shake detecting sensor; a first damping member configured to abut against a first surface of the sensor holder; and a second damping member configured to abut against a second surface of the sensor holder which is opposite to the first surface in a predetermined direction, wherein the first damping member abuts against at least a part of an outer peripheral portion of the first surface, and the area of a region of the first damping member which abuts against the first surface is smaller than the area of the first surface, and the second damping member abuts against at least a part of an outer peripheral portion of the second surface, and the area of a region of the second damping member which abuts against the second surface is smaller than the area of the second surface”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
Regarding claims 2 – 10 and 21 – 23: claims 2 –  10 and 21 – 23  depend directly or indirectly to claim 1 and they require the same limitations as claim 1 and which are not taught by the prior art of record. Claims 2 – 10 and 21 – 23 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 2 – 10 and 21 – 23 are allowable over the prior art of record for the same reasons as claim 1.
Regarding claim 11, Kikuchi combined with Kawai and Tsuruta, fails to explicitly disclose “A shake detecting apparatus comprising: a shake detecting sensor configured to detect shake; a sensor holder configured to hold the shake detecting sensor; a first damping member configured to abut against a first surface of the sensor holder; and a second damping member configured to abut against a second surface of the sensor holder which is opposite to the first surface in a predetermined direction, wherein each of the first damping member and the second damping member has a first region and a second region, the first region has higher stiffness than that of the second region, and the second region is surrounded by the first region as seen in the predetermined direction”. Therefore, as discussed above, claim 11 is allowable over the prior of record.
Regarding claim 12, Kikuchi combined with Kawai and Tsuruta, fails to explicitly disclose “A shake detecting apparatus comprising: a shake detecting sensor configured to detect shake; a sensor holder configured to hold the shake detecting sensor; a first damping member configured to abut against a first surface of the sensor holder; and a second damping member configured to abut against a second surface of the sensor holder which is opposite to the first surface in a predetermined direction, -31 -10201198US01 wherein the first damping member abuts against at least a part of an outer peripheral portion of the first surface, the second damping member abuts against at least a part of an outer peripheral portion of the first surface, a region of the first surface which abuts against the first damping member protrudes as compared to a region of the first surface which does not abut against the first damping member, a region of the second surface which abuts against the second damping member protrudes as compared to a region of the second surface which does not abut against the second damping member”. Therefore, as discussed above, claim 12 is allowable over the prior art of record.
Regarding claims 13 – 16: claims 13 –  16  depend directly to claim 12 and they require the same limitations as claim 12 and which are not taught by the prior art of record. Claims 13 – 16 recite additional limitations which are not taught by the prior art of record 
Regarding claim 17, Kikuchi combined with Kawai and Tsuruta, fails to explicitly disclose “An image pickup apparatus comprising: a shake detecting sensor configured to detect shake; a sensor holder configured to hold the shake detecting sensor; a first damping member configured to abut against a first surface of the sensor holder; a second damping member configured to abut against a second surface of the sensor holder which is opposite to the first surface in a predetermined direction; an image pickup device configured to obtain an image by taking an image of a subject; and at least one processor configured, by executing instructions stored in at least one memory, to correct for image blurring occurring in the image pickup device according to shake detected by the shake detecting sensor,  wherein the first damping member abuts against at least a part of an outer peripheral portion of the first surface, and the area of a region of the first damping member which abuts against the first surface is smaller than the area of the first surface, and the second damping member abuts against at least a part of an outer peripheral portion of the second surface, and the area of a region of the second damping member which abuts against the first surface is smaller than the area of the second surface”. Therefore, as discussed above, claim 17 is allowable over the prior of record.
Regarding claims 18 and 24 – 26: claims 18 and 24 – 26 depend directly or indirectly to claim 17 and they require the same limitations as claim 17 and which are not taught by the prior art of record. Claims 18 and 24 – 26 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 18 and 24 – 26 are allowable over the prior art of record for the same reasons as claim 17.
An image pickup apparatus comprising: a shake detecting sensor configured to detect shake; a sensor holder configured to hold the shake detecting sensor; a first damping member configured to abut against a first surface of the sensor holder; a second damping member configured to abut against a second surface of the sensor holder which is opposite to the first surface in a predetermined direction; an image pickup device configured to obtain an image by taking an image of a subject; and at least one processor configured, by executing instructions stored in at least one memory, to correct for image blurring occurring in the image pickup device according to shake detected by the shake detecting sensor, wherein each of the first damping member and the second damping member has a first region and a second region, the first region has higher stiffness than that of the second region, and the second region is surrounded by the first region as seen in the predetermined direction”. Therefore, as discussed above, claim 19 is allowable over the prior art of record.
Regarding claim 20, Kikuchi combined with Kawai and Tsuruta, fails to explicitly disclose “An image pickup apparatus comprising: a shake detecting sensor configured to detect shake: a sensor holder configured to hold the shake detecting sensor: a first damping member configured to abut against a first surface of the sensor holder: a second damping member configured to abut against a second surface of the sensor holder which is opposite to the first surface in a predetermined direction; an image pickup device configured to obtain an image by taking an image of a subject; and at least one processor configured, by executing instructions stored in at least one memory, to correct for image blurring occurring in the image pickup device according to shake detected by the shake detecting sensor, S/N:16/828,301 25816.364wherein the first damping member abuts against at least a part of an outer peripheral portion of the first surface, the second damping member abuts against at least a part of an outer peripheral portion of the first surface, a region of the first surface which abuts against the first damping member protrudes as compared to a region of the first surface which does not abut against the first damping member, a region of the second surface which abuts against the second damping member protrudes as compared to a region of the second surface which does not abut against the second damping member”. Therefore, as discussed above, claim 20 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. S. Liu et al., US 10,652,443 B2 – it teaches an optical element driving module, comprising: a casing; a base comprising at least one protrusion extending toward the casing, and the protrusion has a side surface, wherein the casing is fixed on the base, a first holder for holding a first optical element having an first optical axis; a second holder for holding a second optical element having a second optical axis; a driving assembly configured to force the first and second holders to move relative to the base; and a 
2. C. Yu et al., US 2018/0017844 A1 – it teaches a lens driving module, comprising: a base; a frame connected to the base; an optical lens; a holder holding the optical lens and movably connected to the base; a reflecting element reflecting light from the outside along a light incident direction to pass through the optical lens along a first direction, wherein the light incident direction is substantially perpendicular to the first direction; a first electromagnetic driving assembly configured to force the holder and the optical lens to move relative to the base; and a second electromagnetic driving assembly configured to force the holder and the optical lens to move relative to the base, wherein the first and second electromagnetic driving assemblies are situated in different positions in the light incident direction.
3. Y. Ohtsuka, US 2019/0339542 A1 – it teaches an interchangeable lens having a shake correction function, the interchangeable lens that can be mounted on a camera body, the interchangeable lens comprising: an optical system including a shake correction lens; a lens holder that holds the shake correction lens; a lens driver that moves the lens holder in a plane orthogonal to an optical axis to perform shake correction; a fixing mechanism that mechanically fixes the lens holder at a predetermined position; and a controller that controls the fixing mechanism, wherein the controller controls the fixing mechanism to mechanically fix the lens holder at a predetermined position based on a signal indicating a degree of displacement of the lens holder due to an external force.
4. T. Tsuruta et al., US 8,238,736 B2 – it teaches an optical unit with shake correcting function comprising: a movable module in which at least a lens is supported on a support 
5. T. Osaka et al., US 10,412,279 B2 – it teaches a lens driving device, a camera module, and a camera-mounted device for which the miniaturization and weight reduction can be achieved and the reliability can also be improved. The lens driving device includes AF and shake-correcting driving parts utilizing a voice coil motor. An AF fixing part includes an AF control part controlling the energization current through an AF coil part. The AF driving part includes upper and lower elastic supporting parts, auto-focusing power-source lines connected to power-supplying suspension wires functioning as a shake-correcting supporting part, signal lines connected to signal suspension wires functioning as a shake-correcting supporting part, and coil power-supply lines electrically connecting the AF control part to the AF coil part. The upper elastic supporting part functions at least as the AF power-supply lines or the signal lines, and the lower elastic supporting part functions as the coil power-supply lines.

7. K. Sato et al., US 10,247,957 B2 – it teaches a lens drive apparatus includes a plurality of protrusions that protrude from an end of a magnet holder in a direction of an optical axis toward an inner wall surface of a cover and function as a fracture prevention supporting member.  The plurality of protrusions are configured to support prevention of 
fracture in a plurality of suspension wires by contacting the inner wall surface of the cover when a magnet holder moves in the direction of the optical axis. 
8. K. Washisu, US 8,218,018 B2 – it teaches an optical apparatus comprising: a moving frame configured to hold one of a lens and an image pickup device and to be movable in an imaging optical axis direction; a plurality of detectors arranged at one of the moving frame and a fixed portion inside an imaging apparatus and configured to detect signals in accordance with a distance to the other one, each of the plurality of detectors being configured to detect a displacement in the imaging optical axis direction; a plurality of drivers configured to drive the moving frame in the imaging optical axis direction;  an elastic supporting portion configured to elastically support the moving frame to the fixed portion; a shake detector configured to detect a shake of the imaging apparatus; and a second driver configured to drive the moving frame in a direction different from the imaging optical axis direction so as to correct a shake of an image based on a signal 
detected by the shake detector; and a first driving target value changing portion configured to change a driving target value of the moving frame in the imaging optical 

Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697